Citation Nr: 0948878	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-02 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for residuals of a 
fractured left wrist.

2. Entitlement to service connection for residuals of a 
broken 4th finger of the left hand.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In his January 2005 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Decision Review 
Officer, sitting at the RO.  In November 2008, the Veteran 
withdrew his request for such hearing.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2009).


FINDINGS OF FACT

1. Residuals of a fractured left wrist were not present in 
service, manifested within one year of the Veteran's 
discharge from service, or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service.

2. The medical evidence of record does not demonstrate a 
current disability of the left 4th finger.
 

CONCLUSIONS OF LAW

1. Residuals of a fractured left wrist were not incurred in 
or aggravated by the Veteran's active duty military service, 
nor may it be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2. Residuals of a broken 4th finger of the left hand were not 
incurred in or aggravated by the Veteran's active duty 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in June 2004, prior to the initial 
unfavorable AOJ decision issued in September 2004.  An 
additional letter was sent in January 2006.

The Board observes that the pre-adjudicatory VCAA notice 
issued in June 2004 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice.  However, as the Board herein 
concludes that the preponderance of the evidence is against 
the Veteran's service connection claims, all questions as to 
the assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the Veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claims, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of July 2004 and 
April 2006 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the July 2004 and April 2006 VA examiners 
reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment 
evidence, documented the Veteran's subjective complaints and 
medical history, and examined the Veteran.  They then 
provided an assessment of the Veteran's current left hand and 
wrist disorders.  The Board acknowledges that only the April 
2006 VA examiner addressed the question of etiology for the 
claimed disorders, indicating that the claimed symptoms were 
a result of a post-service injury.  Although the examiner did 
not discuss the reasons that he did not find that the claimed 
disorders were related to service, the Board notes that, in 
the absence of any evidence of complaints, treatment, or 
diagnoses referable to a left wrist injury in service or to a 
current left 4th finger disability, there is no competent 
basis upon which to conclude that the Veteran's current 
disability is related to service.  Thus, the lack of 
explanation for the adverse opinion by the April 2006 VA 
examiner does not render the examination inadequate.  
Moreover, the lack of opinion in the July 2004 report does 
not render that examination wholly invalid, and the Board may 
still rely upon the clinical findings from that examination.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159 (c) 
(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he suffers residuals of a fracture 
to the left wrist and left 4th finger that occurred in 
service when he was physically assaulted, and which required 
surgery and a month-long hospitalization.  Therefore, he 
contends that service connection is warranted for these 
disorders.  

Initially, the Board notes that no current disability of the 
left 4th finger is demonstrated by treatment records or VA 
examination.  Imaging studies reveal no fractures of the 
fingers on the left hand, and objective clinical evaluation 
has only found residuals of an injury to the left 5th finger, 
which has been service-connected as a separate disability.  
The Board observes that clinical testing of the left 4th 
finger at the April 2006 VA examination, such as range of 
motion measurements, revealed significant loss of function.  
However, the examiner diagnosed no disability and found, 
based on observations throughout the examination, that the 
Veteran was malingering.  Thus, the Board finds that the 
Veteran does not have a current disability of the left 4th 
finger.  Where there is no disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the Board will not further consider whether 
service connection for residuals of a broken 4th finger of 
the left hand is warranted.

With regard to the left wrist, the Board observes that the 
Veteran has current diagnoses associated with his left wrist.  
VA imaging studies have shown an old left ulnar fracture with 
complete separation of the left ulnar-styloid process and 
degenerative arthritic changes.  The July 2004 VA examiner 
diagnosed post-traumatic arthropathy.  Thus, the criterion of 
a current disability is satisfied for this claim.

Nevertheless, service treatment records do not reflect that 
the Veteran suffered a fracture to the left wrist in service.  
These records are replete with documentation of treatment for 
a human bite to the left 5th finger in August 1982, which 
involved a cast that extended to the wrist and a 20 day 
hospitalization; however, there is no mention of an injury to 
the wrist.  X-rays at the time revealed no fractures at all.  
Additionally, the Veteran has claimed that the purported 
physical assault was investigated by the Naval Criminal 
Investigative Service (NCIS); however, NCIS responded that 
there was no record of such investigation.    

Moreover, there is no competent evidence relating the 
Veteran's left wrist disorder to his military service.  
First, the Board notes that, although current medical records 
reveal arthritis in the left wrist, the evidence does not 
show that arthritis developed to a compensable degree within 
one year of service discharge in April 1983.

Additionally, with respect to direct service connection, the 
Board observes that the record contains no complaint, 
treatment, or diagnosis related to the left wrist prior to 
the Veteran's April 2004 application for benefits filed 21 
years after service discharge.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board also notes that the record shows that the Veteran 
sustained a transcapho perilunte fracture dislocation of the 
left wrist as a result of a fall from a ladder in June 1985 
and that he received Workman's Compensation benefits for that 
injury.  The April 2006 VA examiner associated the Veteran's 
left wrist and hand complaints with this post-service injury 
rather than with his military service.

The Board acknowledges the Veteran's statements with regard 
to his claimed disabilities being due to his military 
service.  Laypersons are competent to speak to symptomology 
when the symptoms are readily observable.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the question of diagnosis 
and causation.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the Veteran is competent to say that he has symptoms in 
his left wrist and left 4th finger.  Nevertheless, he is not 
competent to diagnose a disability of the left 4th finger or 
relate his current disorder of the left wrist to his service, 
particularly in light of the post-service fracture to the 
left wrist that is of record.  Only a medical professional is 
competent to assess the relationship between the Veteran's 
current disorder and his service as opposed to a connection 
between that disorder and a post-service injury.  Id.  Absent 
such evidence demonstrating a connection to service, the 
criteria for a successful claim for service connection have 
not been met.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of the Veteran's claims, the preponderance 
of the evidence is against the claims for service connection 
for a left wrist and left 4th finger disorder.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal, and his service connection claims must be 
denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7. 


ORDER

Service connection for residuals of a fractured left wrist is 
denied.

Service connection for residuals of broken 4th finger of the 
left hand is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


